  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,      )
                               )
     Plaintiff,                )
                               )     MISC. ACTION NO.
     v.                        )      2:17mc3779-MHT
                               )           (WO)
ALABAMA MENTOR,                )
Montgomery, AL,                )
                               )
     Garnishee,                )
                               )
STEFANIE BROOKS,               )
                               )
     Defendant.                )

                            ORDER

    It is ORDERED that:

    (1) The government’s motion to dismiss garnishment

(doc. no. 11) is granted.

    (2) The writ of garnishment (doc. no. 2) previously

issued to garnishee Alabama Mentor is dismissed.

    This case remains closed.

    DONE, this the 28th day of May, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
